EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims,
Claim 3, line 2, after “W” and before “consists”, delete “comprises or”,
Claim 9, line 7, after “of” and before “catalyst”, delete “a” and insert “the”,
Claim 10, line 2, after “sealant” and before “the”, delete “comprising” and insert “consisting of”,
Claim 18, line 2, after “fuel”, insert “after application and curing”,
Claim 20, line 3, after “fuel”, insert “after application and curing”,
Claim 21, line 1, after ”The” and before “composition”, insert “polyurethane”,
Claim 22, line 1, after ”The” and before “composition”, insert “polyurethane”.

Authorization for this examiner’s amendment was given in a telephone interview with Megan Doughty on 04 Mar. 2021.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-3, 6-15, and 17-22 are allowed.  

Sophiea (US Patent Application 2015/0291863 A1, published 15 Oct. 2015, hereinafter Sophiea) teaches discloses a composition, comprising a) one or more NCO-functional prepolymer; b) one or more alkyl ester; and c) one or more catalysts for the reaction of isocyanate moieties with hydroxyl groups (Abstract).  The composition is for bonding two or more substrates together (Abstract).  The adhesive composition may be either one- or two-part system (paragraph 0013).  Sophiea discloses that the polyols in the NCO-functional prepolymer are polyether polyols (paragraph 0018) or one or more polyester polyols (paragraph 0032).  Sophiea teaches his composition is for bonding two or more substrates together (Abstract) by applying the composition to a flange and curing the composition (paragraph 0008).  
In one-part system, the NCO-functional component further comprises a catalyst and other component (paragraph 0015).  The NCO-functional prepolymer is prepared by reacting polyols with an excess amount of one or more polyisocyanates (paragraph 0022).  The amount of the NCO-functional prepolymer is about 30-45 wt% of the adhesive composition (paragraph 0022), reading on the NCO functional polyurethane polymer PR in claim 7.  The free isocyanate content of the prepolymer is 0.8-2.2 wt.% (paragraph 0017).  The amount of the polyols is 
Sophiea further discloses that the NCO-functional component may comprise one or more plasticizers, such as aromatic sulfonamides, in an amount of 10-40 wt% (paragraphs 0021 and 0031), reading on the amount of plasticizer W in claims 1 and 7.  The composition comprises one or more reinforcing fillers in an amount of about 10-35 wt% (paragraph 0034), overlapping the amount of the filler F in claims 1 and 7.  The amount of the catalyst is up to about 1 wt% of the adhesive composition (paragraph 0035), reading on the amount of the catalyst in claim 7.
While Sophiea discloses the use of sulfonamide plasticizer, it is one component from amongst a list of plasticizers with no disclosure or suggestion in Sophiea to select the sulfonamide.  This is especially significant in light of applicant’s declaration filed 1 Jul. 2020 and data in the present specification that establishes the criticality of using sulfonamide.

Issel et al. (US Patent Application 2014/0364556 A1, published 11 Dec. 2014, hereinafter Issel) teaches a polyurethane composition that has good oil resistance by the inclusion of acrylate rubber (Abstract and paragraph 0023).  Issel teaches that his polyurethane formulation can be used in automobile fuel lines, exhaust gas recirculation seals, and sealing rings (paragraph 0071).  Issel teaches the weight ratio of the acrylate rubber to polyurethane is 9:1 to 1:9 (paragraph 0020).


Jordan et al. (US Patent Application 2016/0145476 A1, published 26 May 2016, priority to 26 Nov. 2014, hereinafter Jordan) teaches a polyurethane adhesive composition comprising a first part that comprises a polyurethane prepolymer and a second part that comprises a polyol.  The composition also comprises a plasticizer (Abstract).  The plasticizer may be N-butylbenzene sulfonamide (paragraph 0034).
Jordan does not teach the polyurethane composition of claim 1, and while Jordan discloses the use of sulfonamide plasticizer, it is one component from amongst a list of plasticizers with no disclosure or suggestion in Jordan to select the sulfonamide.  This is especially significant in light of applicant’s declaration filed 1 Jul. 2020 and data in the present specification that establishes the criticality of using sulfonamide.

Chew et al. (US Patent Application 2003/0149167 A1, published 07 Aug. 2003, hereinafter Chew) teaches a polyurethane sealant/adhesive composition for building façade, civil engineering works, and construction sites in airports (Abstract and paragraphs 0001-0004, 0010-0011, and 0058-0059).  The composition has enhancing adhesion to a porous material such as concrete (paragraph 0014).
Chew teaches the use of hydrophobic polyether diols, and Chew does not teach the polyurethane composition of claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 7:30 - 5:00, Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787